ON MOTION FOR WITHDRAWAL OF MANDATE AND FOR RECONSIDERATION AND REHEARING
PER CURIAM.
The extraordinary post-opinion activity in this appeal requires the following addendum.
After our opinion was filed November 28, 1989, no party filed a motion for rehearing or, in the alternative, to transfer the cause to the Supreme Court of Missouri within the deadline established by Rules 83.02 and 84.17, Missouri Rules of Civil Procedure (20th ed. 1989). Accordingly, our mandate reversing the final award of the Commission and remanding the cause to the Commission was issued December 14, 1989.
On December 19, 1989, the Chairman of the Commission sent a scholarly letter to the author of the opinion suggesting that the Court may have overlooked certain pertinent regulations in reaching its decision. The Chairman expressed the belief that the regulations would have affected the result reached by the Court had the regulations been brought to the Court’s attention by the parties.
The Court immediately sent a copy of the Chairman’s letter to counsel for the parties. The author of the opinion and the concurring judges determined that absent a request by one of the parties the Court would not reconsider the opinion on its own motion.
As of January 22, 1990, no party had filed anything in this Court as a result of the Chairman’s letter. On that date the author of the opinion sent a letter to the Chairman stating that inasmuch as no party had moved the Court to withdraw its mandate or opinion, and no judge who participated in the decision had moved that the Court reconsider the case, the opinion and mandate remained in effect. Copies of this letter were sent to counsel for the parties.
On January 29, 1990, counsel for claimant filed a “Motion for Withdrawal of Mandate and for Reconsideration and Rehearing,” asking the Court to reconsider its opinion or rehear the appeal in light of the regulations cited in the Chairman’s letter.
The first regulation cited in the Chairman’s letter is 8 CSR 50-2.010(31), the regulation of the Division of Workers’ Compensation pertaining to compromise settlements. Our opinion took note of that regulation and observed that nothing in it requires a settlement agreement to be set forth in a document signed by the parties. The Chairman’s letter focuses on paragraph “(B)” of the regulation which states:
“The administrative law judge shall question the parties to the extent s/he deems necessary and shall require the claimant under oath to state for the record if s/he understands what his/her rights are, if s/he is satisfied with the settlement and if s/he is requesting its approval. The employer and/or insurer shall be asked for the record whether or not they agree to the settlement.”
The Chairman’s letter states that in the instant case the Martins never presented the proposed settlement to the AU for approval even though the Martins allege the settlement was reached before the AU’s hearing.
It is clear that nothing in paragraph “(B)” above requires a settlement agreement to be in writing in order to qualify for approval by an AU. It is equally clear *620that in the instant case, once the parties believed they had agreed on a settlement, they should have followed the procedure set forth in paragraph “(B)” by informing the AU of the terms of the settlement and ensuring that the AU made a record as required by that paragraph. Had that been done the problems that arose after the AU’s hearing would, in all likelihood, never have occurred.
It is inferable that the AU knew the parties believed they had reached a settlement, yet the AU did not see to it that the necessary record was made. After the hearing had commenced there were two discussions off the record, and only after those discussions did the hearing proceed in an uncontested mode. Additionally, as noted in our opinion, claimant conceded in his brief that the parties were advised by the AU that he “must approve any settlement document within 20 days of his judgment or he would lose jurisdiction.”
There is, consequently, an indication the AU knew or should have known that a settlement agreement had been reached, yet the AU permitted the hearing to end without making the record required by 8 CSR 50-2.010(31)(B). Be that as it may, it is clear that nothing in the regulation required the settlement agreement to be in writing as a condition precedent to approval by the AU.
The Chairman’s letter also directed our attention to 8 CSR 20-3.010(3)(B), promulgated by the Commission, which provides that all contracts of settlement of claims pending before the Commission by reason of application for review shall be submitted to the Commission for approval by the Commission, and to 8 CSR 20-3.-060(3) and (4), also promulgated by the Commission, which, according to the Chairman, require all settlements to be in writing and signed by both the employer and employee, together with a separate statement signed by the employee under oath. According to the Chairman, the Commission was precluded by these regulations from considering the alleged settlement agreement in the instant case.
The regulations listed in the preceding paragraph do not fit the situation presented by the instant case. Those regulations, as we understand the Chairman, pertain to settlements reached after an AU has made an award and during the time the claim is pending before the Commission on application for review.
If a settlement agreement was made in the instant case it was made during the off-the-record discussions shortly after the start of the AU’s hearing on January 19, 1988. By the time the case reached the Commission it is clear that claimant had repudiated the alleged settlement. The Martins, in their petition to the Commission for review, did not ask the Commission to enforce a settlement made during the time the case was pending before the Commission on application for review; the Martins asked the Commission to enforce a settlement allegedly made during the AU’s hearing on January 19, 1988.
The Commission, of course, was free to disapprove the settlement (assuming one was in fact made on January 19, 1988). However, as explained in our opinion, if the Commission declined to approve the settlement the Commission was obliged to address the Martins’ allegation that they waived all defenses and allowed the hearing before the AU to be conducted as a “friendly suit” in the belief that a settlement agreement had been reached and this was one of their duties under it. That issue had to be addressed because, as underscored in our opinion, claimant should not be allowed the benefit of any admissions or stipulations made by the Martins at the AU’s hearing in the reasonable belief that such admissions or stipulations were being made pursuant to a settlement agreement if such settlement was not approved by the Commission.
We conclude that the regulations cited in the Chairman’s letter do not require that our opinion or mandate be withdrawn. Claimant’s motion asking that the Court reconsider its opinion or rehear the appeal is denied.